DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. Applicant has argued that the prior art of Scurtescu et al. and Brawn et al. fail to provide for the new claim limitations of the communication module reading the treatment information at the crown levels and the transducers emit the ultra sounds at the tooth root level. Applicant has argued that Brawn is silent as to how the RFID reader or bar code reader are incorporated into the intra-oral housing.  Applicant’s argument the Brawn et al. does not provide for a reading of information at the tooth crown level is not persuasive as Brawn discloses the information is read from on/in a dental appliance of either braces or a dental aligner. Braces and aligners are only placed on teeth crowns as related in Brawn et al. paragraph [0346] thus the reading of information that is on the appliances would only be at the tooth crown regions as the tooth crown regions is the only place where information of the braces, wires, or aligners to be read by the reader in Brawn would be located. Further Brawn et al. and Scurtescu et al. both discloses that their treatments are emitted only at the tooth root level as it is the roots within the .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The term “external control means for controlling the ultrasound” in claims 16 and 37 is being interpreted as means plus function and a review of the specification finds that the means is disclosed as an “external electronic controller” on page 11 lines 3-4 and page 12 lines 1-5.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 14, 16, 20, 22, 26, 28-33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Scurtescu et al. (US 2013/0040264) in view of Brawn et al. (US 2015/0140502). 
Regarding claims 10, 16, 22, and 37, Scurtescu discloses a system with an intra-oral dental attachment for orthodontic treatment and used with an orthodontic appliance selected from orthodontic aligners and wire braces (Fig. 5e attachment element 25, ortho-appliance 58, Fig. 5c attachment element 25 and braces 56), the appliances including a body configured to move at least one tooth (paragraph [0076] all disclosing the braces apply orthodontic forces similar to the aligners), the bodies having some treatment information in them (their physical location on specific teeth being a form of information that they are to treat teeth in a particular way, braces and aligners having in them their structure, location, and presence and such information would only be at the tooth crown level as they are both only located on the tooth crowns), and the intra-oral dental attachment comprising:  at least one flexible array of cooperative ultrasound transducers (Fig. 4A and 4B elements 23 and 24) for emitting ultrasound (Abstract, lines 1-3);

the treatment information comprising desired movement information of at least one tooth (paragraph “a dental professional can diagnose a clinical condition of a patient, and indicate which teeth could benefit from ultrasound treatment” such as in paragraph [0169] all). The device is designed to be used with the aligner (Fig. 5E element 58) or braces (Fig. 5c element 56) and is fully capable of receiving information from a dental professional based on the optimal treatment based on the aligner/braces that the patient is wearing;  the least one ultrasound transducer of the flexible array (Fig. 4A — 4D elements 23 and 24) configured to selectively emit ultrasound to the dental area proximate the at least one tooth pursuant to the treatment information,(Fig. 5A and “The use of ultrasonic dental system 1 and eliminate the need for temporary anchorage devices for orthodontic tooth movement and space closure as it selectively accelerate only the teeth of interest and not the anchorage teeth”, paragraph [0170] all) and external controlling means, described as the user interface on the external controller for controlling the ultrasound, the external controlling means being in communication with the dental attachment (paragraph [0061] all), and the at least one ultrasound transducer of the array emits the ultrasound at tooth root level (Fig. 5a-f emitted ultra sound element 32 is emitted at tooth root level).
Scurtescu discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the communication module reads the treatment information from in or on the orthodontic appliance at tooth crown level.
However, Brawn discloses an oral attachment for orthodontic treatment with use with an orthodontic appliance (Par. [0244] all) with a communication module that reads treatment information from on or in the orthodontic appliance where the treatment information comprises desired movement information of the at least one tooth and a light emitter that is configured to selectively emit light to a 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the attachment communication module that would read treatment information from on/in the orthodontic appliance at a tooth crown level as taught by Brawn into the attachment and communication module as taught by Scurtescu for the purpose of providing a device where the attachment device would be able to automatically emit appropriate treatment to an appliance and teeth based on the desired movement of teeth for the treatment stage of the associated appliance that is only on the teeth crowns as taught by Brawn (paragraph [0241] lines 3-15, paragraph [0473] all disclosing the transmission of desired treatment information to cause the 
Regarding claims 14, 20, 26, 28-33, 35, and 36 Scurtescu/Brawn as combined above discloses all of the elements of the claimed invention, however Scurtescu is silent regarding the communication module being is selected from: a radio-frequency identification (RFID), a code reader being a camera or barcode reader, at least  one sensor or switch for reading material properties (paragraph [0180] lines , or at least one sensor for reading optical properties where the communication module further includes the sensor including least one or an array of photodiodes and a light emitter being LEDs.
 However Brawn further teaches that the communication module can be a radio-frequency identification (“RFID”) transponder and RFID reader in at least one of an intra-oral housing,  or sensor being an optical bar code reader configured to read an optical bar code of the orthodontic appliance (paragraph [0587] all), and that the communication module includes at least one sensor for reading material properties being an array of photodiode photodetectors and LEDs for reading optical properties (paragraph [0179] lines 1-32 disclosing the detection of the desired movement information, such as a  “yes” that movement should occur when reading a compliance or a “no” that movement is not occurring when no compliance is occurring, paragraph [0131] lines 1-3 generally disclosing the emitters are LEDs, paragraph [0342] lines 20-26 generally disclosing the detection of light by diodes, paragraph [0587] lines 26-28 disclosing reading material properties, optical properties are a material property), 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate any of the communication module being RFID or a scannable code sensor being a barcode reader, or an material properties change sensor, such as optical properties, included in the communication module that is an array of photodiodes along with a light emitter being LEDs as taught by Brawn into the communication module as taught by .
Claims 15,  21, and 27 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scurtescu et al. (US 2013/0040264) in view of Brawn et al. (US 2015/0140502) in view of Hilscher et al. (US 2002/0129454).
Regarding claims 15, 21,  and 27, Scurtescu/Brawn as combined above discloses all of the elements of the claimed invention but fails to explicitly disclose where the sensor for reading material properties is for an array of magnetic sensors in place of optical or RFID properties, though radio frequencies are electromagnetic radiation.
However Hilscher discloses an oral dental device having a control device (element 1 in all figures) that communicates with various interchangeable dental appliances that would require different outputs form the control device (all figures element 2), where the control device has a communication module that receives treatment information from the dental appliance for the control device to operate differently based on the properties of the difference appliances (paragraph [0039] all) where that communication model is discloses as any of an array of magnetic sensors which read magnetic material properties (paragraph [0079] all, Fig 4 element 6 reading magnetic material of 7/8), electromagnetic frequency readers (Fig. 5/6 elements 5/9, paragraph [0082], ) optical property sensors with light emitters (Figs. 9-12 paragraph [0085] all), color properties sensors (paragraphs [0087]- [0088]), physical contact sensors (Figs. 15-17), radio signal sensors (Figs. 18-20, paragraph [0090]), dielectric/capacitor sensors which are a form of electromagnetic material property changes (Fig. 21, paragraph [0091]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the communication module to have a sensor .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/25/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772